DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosotani et al. (US 2013/0250622).
Fig 2A of Hosotani discloses a method of transferring a power pulse from a primary winding of a power converter to a secondary side, the method comprising:
(1) regarding Claim 22:
	switching a primary side power switch (Q1, Q2) in response to a power pulse request (output of CNT1); transferring the power pulse to multiple output 
(2) regarding Claim 23:
wherein the multiple output windings are electrically connected together in series with a common return line (See Fig 2A). 
(3) regarding Claim 24:
wherein the multiple output windings are coupled in a combination of series windings, parallel windings, or both series windings and parallel windings (See Fig 2A).
	(4) regarding Claim 25:
wherein switching the primary side power switch in response to the power pulse request comprises: generating the power pulse request in response to a power demand (FB1-[0049]-[0054]).
	(5) regarding Claim 26:
wherein switching the primary side power switch in response to the power pulse request comprises: providing the power pulse request through a galvanic isolation link ([0044], [0047]).
	(6) regarding Claim 27:
wherein the galvanic isolation link is a magnetic/inductive link ([0044], [0047]).
	(7) regarding Claim 28:

	(8) regarding Claim 29:
wherein selectively transferring the power pulse to the multiple outputs according to the sequence comprises: managing the sequence based on output load demand (FB1-[0049]-[0054]).
	(9) regarding Claim 30:
wherein selectively transferring the power pulse to the multiple outputs according to the sequence comprises: delivering the power pulse to a first constant voltage output (Vo1).
	(10) regarding Claim 31:
wherein selectively transferring the power pulse to the multiple outputs according to the sequence comprises: delivering the power pulse to a second constant voltage output (Vo2) (*examiner notes ending punctuation is missing)
	(11) regarding Claim 32:
wherein selectively transferring the power pulse to the multiple outputs according to the sequence comprises: delivering the power pulse to a constant current output. (Co1 or Co2).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844